COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          In re Pico Mexico Servicios Petroleros de RL. De CV and
                              London Offshore Consultants, Inc.

Appellate case number:        01-13-00260-CV

Trial court case number:      71631

Trial court:                  412th District Court of Brazoria County

         On March 28, 2013, relators Pico Mexico Servicios Petroleros de RL. De CV and
London Offshore Consultants, Inc. filed a Petition for Writ of Mandamus and a Motion
for Temporary Relief. The Motion for Temporary Relief is granted in part and denied
in part. The depositions of Andrew Minster and Kevin Highfield, noticed for April 2-3,
2013, in Cause No. 71631, In re Mammoet Salvage Americas, Inc., in the 412th Judicial
District Court of Brazoria County, Texas, are stayed. See Tex. R. App. P. 52.10. The stay
is effective until disposition of Relators’ Petition for Writ of Mandamus or further order
of this Court.

       The Court requests that real party in interest Mammoet Salvage Americas, Inc.
respond to the Petition for Writ of Mandamus. The response, if any, is due no later than
Thursday, April 18, 2013. The Court requests that Relators’ reply to the response, if
any, be filed no later Monday, April 29, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually    ☐ Acting for the Court


Date: April 1, 2013